Appeal from a *1272judgment of the Erie County Court (Timothy J. Drury, J.), rendered December 6, 2006. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree.
Now, upon reading and filing the stipulation of discontinuance signed by defendant on March 4, 2008 and by the attorneys for the parties on March 6, 2008,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation. Present—Martoche, J.P, Smith, Centra, Lunn and Pine, JJ.